Citation Nr: 1229818	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  11-08 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from February 1960 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for a low back disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran perfected his appeal to the Board with the March 2011 filing of a VA Form 9, Appeal to Board of Veterans' Appeals.  Although the Veteran did not indicate on the form that he desired a hearing in connection with his claim, in accompanying correspondence he stated that he was requesting a Board hearing via videoconference.  The request was noted, but no action was taken.

In April 2011, the Veteran requested a local hearing before a Decision Review Officer (DRO).  Again, no action was taken on the request.  In March 2012, prior to certification to the Board, the RO reviewed the file and on a certification worksheet indicated that there were no pending hearing requests.

In April 2012 correspondence to the RO, the Veteran again requested scheduling of a local hearing before a DRO.  The case was, however, still certified and transferred to the Board for adjudication.  The Veteran then contacted VA and requested remand of the claim to the RO for scheduling of the requested DRO hearing.

The Veteran has a right to a hearing.  38 U.S.C.A. § 7107(b); 38 C.F.R. §§ 3.103(c), 20.700.  He has requested both a local DRO hearing and a Board hearing via videoconference.  Both forms of hearing are scheduled by and held at the RO. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a DRO at the RO, and conduct such. 

2.  After conducting the hearing, or if such is cancelled, withdrawn, or the appellant fails to report without good cause to reschedule, review the claims file and perform any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the appellant the requisite period of time to respond.  

3.  Following issuance of an SSOC in the case of continued denial of the claim, schedule the Veteran for his requested videoconference hearing before a Veterans Law Judge.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


